Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Omni Bio Pharmaceutical, Inc. (the “Company”) on Form 10-K for the fiscal year ended March 31, 2012 (the “Report”), the undersigned, Chief Executive Officer and Chief Financial Officer of the Company, hereby certify that, to the best of our knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the period covered by this report. Date: July 12, 2012 /s/James D. Crapo James D. Crapo Chief Executive Officer /s/Robert C. Ogden Robert C. Ogden Chief Financial Officer
